Exhibit 10.2
June 21, 2009
Strictly Confidential
Mr. Mark Libratore
CEO
Liberator Medical Holdings, Inc.
2979 SE Gran Park Way
Stuart, FL 34997
RESEARCH AND CONSULTING AGREEMENT
Dear Mr. Libratore:
We are pleased to confirm our mutual understanding regarding the retention of
Littlebanc Advisers, LLC (“Littlebanc) by Liberator Medical Holdings, Inc.
together with its subsidiaries, affiliates, beneficiaries, successors, and
assigns (collectively, the “Company”), subject to the terms and conditions of
this agreement (the “Agreement”).

  1.   Purpose of Engagement. Littlebanc will assist the Company with sponsored
research and consulting services.     2.   Term of Engagement. The term of our
engagement hereunder shall be for a period commencing on the date the Agreement
is executed for a period of twelve (12) months.     3.   Role of Littlebanc:

  a)   Prepare an equity research report (“The Report”) to be issued and
distributed to existing and potential stockholders of the Company. During the
preparation of The Report, Littlebanc will request information from the Company
and may require meetings with Company personnel in this regard. Completion of
The Report depends on the timely receipt of any required information and the
timely scheduling of requested meetings. Littlebanc will advise the Company of
any delays it is experiencing in gathering the information required for The
Report. Littlebanc anticipates The report will be completed within 8 weeks of
the execution of this Agreement and receipt of payment.     b)   Provide
consulting services, which may include all or some of (1) preparation of a
presentation describing the Company’s industry, business strategy, business and
management and incorporating current financial and other appropriate information
based on data furnished by the Company; (2) Assisting in the preparation of a
financial model.

  4.   Compensation. In consideration for our services described above,
Littlebanc shall be entitled to receive, and the Company agrees to pay
Littlebanc the following compensation:

  a)   Research Report Fee: The Company will pay Littlebanc twenty five thousand
dollars ($25,000) on the date this Agreement is executed.

 



--------------------------------------------------------------------------------



 



  b)   Consulting Fee. The Company will pay Littlebanc ninety nine thousand six
hundred dollars ($99,600) and 60,000 shares of common stock of the Company,
which shares shall be restricted for 6 months from the date of execution of the
Agreement, for consulting services as follows:         Fees will be paid
quarterly in advance.
On execution of the Agreement:       $19,000 plus 60,000 of restricted common
stock of the Company

         
On October 6, 2009:
    23,000  
On January 6, 2010:
    27,000  
On April 6, 2010:
    30,600  

  5.   Right of First Refusal. In the event the Company determines, during the
Term, that it will require the services of an investment banker, financial
advisor or similar professional in connection with a fairness opinion,
valuation, recapitalization, capital raise, sale, business combination or
similar transaction, the Company agrees to engage Littlebanc, securities offered
through Wilmington Capital Securities, LLC to provide such services assuming the
key terms and conditions of a proposal by Littlebanc are substantially similar
to such key terms and conditions provided by a qualified third party service
provider. On the other hand, if Littlebanc does not provide such services or the
key terms and conditions of the third party proposal for such services are
better than Littlebanc’s, then the Company may engage such third party service
provider to perform such services.     6.   Reimbursement of Expenses. In
addition to the fees described in Paragraph 5 above, the Company agrees to
reimburse Littlebanc within ten (10) days after receipt of a reasonably
acceptable invoice from Littlebanc, securities offered through Wilmington
Capital Securities, LLC for all pre-approved (such pre-approval shall only be
required for expenses over $500), reasonable, out-of-pocket expenses incurred by
Littlebanc (including travel, databases and related fees) in connection with the
services contemplated by this Agreement.

We look forward to formalizing our business relationship. If the foregoing and
the attached Exhibit A correctly set forth our agreement, please execute the
enclosed copy of this letter in the space provided and return it to us.
Very truly yours,
Littlebanc Advisers, LLC

                  By:   /s/ Michael Margolies         Name:   Michael Margolies 
      Title:   CEO     

Confirmed and agreed to this 6 day of July, 2009
LIBERATOR MEDICAL HOLDINGS, INC.
By: /s/ Mark Libratore
Mark Libratore, CEO

 



--------------------------------------------------------------------------------



 



EXHIBIT A

A.   Representations of the Company. The Company hereby represents and warrants
that any and all information supplied by Company to Littlebanc in connection
with any and all services to be performed hereunder by Littlebanc for and on
behalf of the Company shall be, to the Company’s knowledge, true and correct in
all material respects as of the date of such dissemination and shall not fail to
state a material fact necessary to make any of such information not misleading.
The Company hereby acknowledges that the ability of Littlebanc to adequately
provide services as described herein is dependent upon the prompt dissemination
of such information to Littlebanc.   B.   Indemnification. The Company hereby
agrees to indemnify and hold Littlebanc its officers, directors, principals,
employees, affiliates, and members, and their successors and assigns, harmless
from and against any and all loss, claim, damage, liability, deficiencies,
actions, suits, proceedings, costs and legal expenses or expense whatsoever
(including, but not limited to, reasonable legal fees and other expenses and
reasonable disbursements incurred in connection with investigating, preparing to
defend or defending any action, suit or proceeding, including any inquiry or
investigation, commenced or. threatened, or any claim whatsoever, or in
appearing or preparing for appearance as witness in any proceeding, including
any pretrial proceeding such as a deposition) (collectively, “Losses”) arising
out of, based upon, or in any way related or attributed to, (i) any material
breach by the Company of any representation, warranty or covenant contained in
this Agreement or (ii) any negligent act or omission by Company hereunder.      
If Littlebanc receives written notice of the commencement of any legal action,
suit or proceeding with respect to which the Company is or may be obligated to
provide indemnification pursuant to this Section (C), Littlebanc shall, within
thirty (30) days of the receipt of such written notice, give the Company written
notice thereof (a “Claim Notice”) . Failure to give such Claim Notice within
such thirty (30) day period shall not constitute a waiver by Littlebanc of its
right to indemnity hereunder with respect to such action, suit or proceeding.
Upon receipt by the Company of a Claim Notice from Littlebanc with respect to
any claim for indemnification which is based upon a claim made by a third party
(“Third Party Claim”), the Company may assume the defense of the Third Party
Claim with counsel of its own choosing, as described below. Littlebanc shall
cooperate in the defense of the Third Party Claim and shall furnish such
records, information and testimony and attend all such conferences, discovery
proceedings, hearings, trial and appeals as may be reasonably required in
connection therewith. Littlebanc shall have the right to employ its own counsel
in any such action. The Company shall not satisfy or settle any Third Party
Claim for which indemnification has been sought and is available hereunder,
without the prior written consent of Littlebanc which consent shall not be
delayed and which shall not be required if Littlebanc is granted a release in
connection therewith.

 



--------------------------------------------------------------------------------



 



    The Company further agrees, upon demand by Littlebanc to promptly reimburse
Littlebanc for, or pay, any loss, claim, damage, liability or expense reasonably
incurred as to which Littlebanc has been indemnified herein with such
reimbursement to be made currently as any loss, damage, liability or expense is
reasonably incurred by Littlebanc. If for any reason the foregoing
indemnification is unavailable or is insufficient to bold the Littlebanc
harmless, the Company agrees to contribute the amount paid or payable by the
Littlebanc in such proportion as to reflect not only the relative benefits
received by the Indemnitor, as the case may be, on the one hand, and Littlebanc
on the other hand, but also the relative fault of the Company and Littlebanc as
well as any relevant equitable considerations. IN NO EVENT SHALL EITHER PARTY OR
ANY PARTY’S OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS, PARTNERS, AGENTS OR
REPRESENTATIVES BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION
LOSS OF GOODWILL, LOST PROFITS, LOST DATA OR LOST OPPORTUNITIES, IN ANY WAY
RELATING TO THIS AGREEMENT, EVEN IF A PARTY HAS BEEN NOTIFIED OF THE POSSIBILITY
OR LIKELIHOOD OF SUCH DAMAGES OCCURRING, AND WHETHER SUCH LIABILITY IS BASED ON
CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY, PRODUCTS LIABILITY OR OTHERWISE. I
N NO EVENT WILL EITHER PARTY’S LIABILITY IN THE AGGREGATE FOR ANY LOSSES FOR ANY
MATTER ARISING BETWEEN THE PARTIES HEREIN, EXCEPT FOR THIRD PARTY CLAIMS ARISING
UNDER THIS INDEMNIFICATION PROVISION UNDER THIS AGREEMENT, EVER EXCEED THE TOTAL
FEES RECEIVED BY LITTLEBANC UNDER THIS AGREEMENT, REGARDLESS OF THE FORM OF
ACTION, WHETHER BASED ON CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY, PRODUCTS
LIABILITY OR OTHERWISE.       For purposes of this Agreement, each officer,
director, member, and employee or affiliate of Littlebanc and each person, if
any, who controls Littlebanc (or any applicable affiliate) within the meaning of
either Section 15 of the Securities Act of 1933, as amended, or Section 20 of
the Securities Exchange Act of 1934, as amended, shall have the same rights as
Littlebanc with respect to matters of indemnification by the Company hereunder.
  C.   Confidentiality. Littlebanc agrees that all information pertaining to the
prior, current or contemplated business of the Company is valuable and
confidential assets of the Company. Such information shall include, without
limitation, information relating to customer lists, bidding procedures,
intellectual property, patents, and trademarks, trade secrets, financing
techniques and sources and such financial statements of the Company. Littlebanc
its officers, directors, employees, agents and members shall hold all such
information in trust and confidence for the Company and shall not use or
disclose any such information for other than the Company’s business . Such
confidentiality does not apply (i) where such information is publicly available
as of the Effective Date or later becomes publicly available other than through
a breach of this Agreement, (ii) where such information is subsequently lawfully
obtained by Littlebanc from a third party or parties, who are authorized by
Company to disclose such information, or (iii) to such information where
disclosure is required pursuant to a government order or applicable law.

 



--------------------------------------------------------------------------------



 



D.   Independent Contractor. It is expressly understood and agreed that
Littlebanc shall, at all times, act as an independent contractor with respect to
the Company and not as an employee or agent of the Company, and nothing
contained in this Agreement shall be construed to create a joint venture,
partnership, association or other affiliation, or like relationship, between the
parties . It is specifically agreed that the relationship is and shall remain
that of independent parties to a contractual relationship and that Littlebanc
shall have no right to bind the Company in any manner. In no event shall either
party be liable for the debts or obligations of the other except as otherwise
specifically provided in this Agreement.   E.   Amendment. No modification,
waiver, amendment, discharge or change of this Agreement shall be valid unless
the same is evidenced by a written instrument, executed by the party against
which such modification, waiver, amendment, discharge, or change is sought.   F.
  Notices All notices, demands or other communications given hereunder shall be
in writing and shall be deemed to have been duly given when delivered in person
or transmitted by facsimile or electronic transmission or on the third calendar
day after being mailed by United States registered or certified mail, return
receipt requested, postage prepaid, to the addresses herein above first
mentioned or to such other address as any party hereto shall designate to the
other for such purpose.   G.   Entire Agreement This Agreement contains all of
the understandings and agreements of the parties with respect to the subject
matter discussed herein. All prior agreements, whether written or oral, are
merged herein and shall be of no force or effect.   H.   Severability. The
invalidity, illegality or unenforceability of any provision or provisions of
this Agreement will not affect any other provision of this Agreement, which will
remain in full force and effect, nor will the invalidity, illegality or
unenforceability of a portion of any provision of this Agreement affect the
balance of such provision. In the event that any one or more of the provisions
contained in this Agreement or any portion thereof shall for any reason be held
to be invalid, illegal or unenforceable in any respect, this Agreement shall be
reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.   I.   Construction: Venue. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Florida. The parties herein agree that the sole and exclusive venue for
any action hereunder shall be the court of competent jurisdiction in Palm Beach
County, Florida. Both parties agree to waive any objections to the above venue.
EACH OF LITTLEBANC AND THE COMPANY HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING, SUIT OR CLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE)
RISING OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT.

 



--------------------------------------------------------------------------------



 



J.   Binding Nature. The terms and provisions of this Agreement shall be binding
upon and injure to the benefit of the parties, and their respective successors
and assigns.   K.   Counterparts. This Agreement may be executed in any number
of counterparts, including facsimile or electronic signatures, which shall be
deemed as original signatures. All executed counterparts shall constitute one
Agreement, notwithstanding that all signatories are not signatories to the
original or the same counterpart.   L.   Attorneys’ Fees and Court Costs. If any
party to this Agreement brings an action, directly or indirectly based upon this
Agreement or the matters contemplated hereby against the other party, the
prevailing party shall be entitled to recover, in addition to any other
appropriate amounts, its reasonable costs and expenses in connection with such
proceeding, including, but not limited to, reasonable attorneys’ fees and court
costs.   M.   Computer Virus. During the course of this engagement, each party
may exchange electronic versions of documents and emails with the other using
commercially available software. Unfortunately, the technology community is
occasionally victimized by the creation and dissemination of so-called viruses,
or similar destructive electronic programs. Both party’s take the issues raised
by these viruses seriously and have invested in document and email scanning
software that identifies and rejects files containing known viruses. Both
parties also update their systems with the software vendor’s most current
releases at regular intervals.       By utilizing this virus scanning software,
each party’s system may occasionally reject a sent communication. Each party in
turn may send something that is rejected by the receiving party’s system. This
infrequent occurrence is to be expected as part of the ordinary course of
business.       Because the virus protection industry is generally one or two
steps behind new viruses, neither party can guarantee that its communications
and documents will always be virus free. Occasionally, a virus will escape and
go undetected as it is passed from system to system. Although each party
believes its virus protection measures are excellent, it can make no warranty
that its documents will be virus free at all tines.       Each party agrees to
immediately inform the other in the event a virus enters the affected party’s
system via any electronic means originating from the delivering party. Through
cooperative efforts, disruption to communications can be minimized.   N.  
Information Disclosure. Each party may disclose any information where disclosure
is required by law, subject to giving the other party a reasonable period of
time to negotiate with the governmental authority to stop or, possibly restrict
the disclosure. For example, information may be disclosed to law enforcement and
regulatory agencies to do such things as prevent fraud. Information may also be
disclosed to affiliates who have a need to know and provided that such
disclosure is subject to this Agreement.

 



--------------------------------------------------------------------------------



 



O.   Legal Services. Littlebanc is not, in any manner, providing legal services
or legal advice to the Company. Furthermore, the Company agrees and acknowledges
that Littlebanc is not an advisor as to tax, accounting or regulatory matters in
any jurisdiction.   P.   Securities Trading and Other Activities. Littlebanc,
securities offered through Wilmington Capital Securities, LLC is a full service
securities firm engaged, directly or indirectly, in various activities,
including securities trading, investment management, financing and brokerage
activities. Subject to the prior written approval of the Company, Littlebanc,
securities offered through Wilmington Capital Securities, LLC and its affiliates
may actively trade the debt or equity securities (or related derivative
securities) of the Company and other companies which may be the subject of the
engagement contemplated by this Agreement for its own account and for the
accounts of its customers and may at any time hold long and short positions in
such securities. Littlebanc, securities offered through Wilmington Capital
Securities, LLC and its affiliates also may from time to time perform various
investment banking and financial advisory services for other clients and
customers who may have conflicting interests with respect to the Company or the
Transaction; provided that Littlebanc, securities offered through Wilmington
Capital Securities, LLC and its affiliates promptly notify Company of such
conflict and obtain the prior written consent of Company, which consent shall
not be unreasonably withheld.   Q.   No Fiduciary Duties. The Company represents
that it is a sophisticated business enterprise that has retained Littlebanc for
the limited purposes set forth in this Agreement, and the parties acknowledge
and agree that their respective rights and obligations are contractual in
nature. Each party disclaims any intention to impose fiduciary obligations on
the other by virtue of the engagement contemplated by this Agreement.   R.   USA
Patriot Act. If necessary, the Company agrees to provide Littlebanc with
information and supporting documentation to enable Littlebanc to comply with the
requirements under Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (“USA Patriot Act”) (Public Law 107-56).   S.   Marketing. Subject to the
prior written approval of Company (which approval shall not be unreasonably
withheld), Littlebanc shall have the ability to publicize this engagement with
the Company (i.e., and use the Company’s logo) in its marketing materials.

 